DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s argument on Page 6 Paragraph 2 regarding the objection to Claim 42 has been fully considered. The objection of Claim 42 is withdrawn in view of the amendment.
Applicant’s remarks on the outstanding double patenting rejection are acknowledged. The rejection of Claims 22-41 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 9,924,926 is maintained as below.
Applicant’s argument on Page 6 Paragraph 4 regarding the rejection of Claim 33 and those depending therefrom under 35 U.S.C. 112 (pre-AIA ), second paragraph has been fully considered. The rejection of Claim 33 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the cancelation of Claim 33.
Applicant’s argument on Pages 7-10 regarding the rejection of Claim 22 under pre-AIA  35 U.S.C. 103(a) has been fully considered but is not persuasive. Wang ‘327 and Campbell remain applicable to the invention as claimed.
	Applicant argues on Page 7 Paragraphs 2-3 that Campbell fails to disclose “wherein the graphical marker indicating the location of the suspect anatomy is stored with the body marker template.” However, Campbell teaches a graphical marker indicating the location of the suspect anatomy, as in Column 16 Lines 1-7 and Fig. 7, where the graphical representation includes the dotted-line box shown to indicate the location of suspect anatomy on the graphical representation of the pet 702. Furthermore, Campbell teaches wherein the graphical marker indicating the location of the suspect anatomy is stored with the body marker template, as in Column 16 Lines 14-16, where the dotted-line box which indicates observations that the user denotes on the graphical representation 702 are stored in a database file with the graphical representation 702, which includes the coordinates of the pixel where the user marked the lesion (Column 16 Line 19), which is the location of the suspect anatomy.
	Applicant argues on Page 8 that the “graphical representation” of Campbell is not a “body marker template.” However, while the applicant’s disclosure provides context for the body marker template, the claim limitations do not provide a definition to define the limitations of a “body marker template,” which is interpreted as a body shaped outline which is capable of being marked with some kind of notation in order to indicate a lesion or suspect anatomy. Furthermore, applicant argues that the body marker template is an alternative to marking the ultrasound image directly and that Campbell does not teach the ultrasound imaging; however, Campbell is not cited to teach the limitations regarding ultrasound imaging, Campbell is cited for teaching the stored body marker templates, touchscreen display, and the graphical marker. The observations of Campbell may include suspect anatomy (Column 16 Lines 8-16) and the body marker template is some kind of graphical display of the anatomy, including different viewing angles, which is taught by Campbell as the graphical representations 702, 704 (Column 16 Lines 1-2).
	Applicant argues on Page 9 that one of ordinary skill in the art would not combine the references as suggested. The claims do not limit that the graphical input needs to solely be based on an imaging representation, and the combination would allow the display of Campbell to be displayed on one of the displays of Wang ‘327, in addition to the display of an ultrasound image. Campbell is cited for teaching the graphical representation with touchscreen markers. One of ordinary skill in the art may be motivated to combine the teachings of Wang ‘327 and Campbell to teach two displays, one to display the ultrasound image as taught by Wang ‘327 and another touchscreen display to display the graphical representation in order to directly annotate where the lesion is found, coinciding with the ultrasound image, which can be difficult to explicitly tell where the image was taken.
	Applicant’s argument on Page 11 Paragraph 2 regarding the rejection of Claim 35 under pre-AIA  35 U.S.C. 103(a) has been fully considered but is not persuasive. The argument is addressed in a likewise manner as above.
	Applicant does not address the rejections of Claims 23-26, 37, and 38 under pre-AIA  35 U.S.C. 103(a) over Wang ‘327 Campbell further in view of Teboul, Claims 29, 30, and 40 under pre-AIA  35 U.S.C. 103(a) over Wang ‘327 Campbell further in view of Cupples, Claims 31, 32, and 41 under pre-AIA  35 U.S.C. 103(a) over Wang ‘327 Campbell further in view of Wang ‘801, and Claim 34 under pre-AIA  35 U.S.C. 103(a) over Wang ‘327 Campbell further in view of Wang ‘751. Teboul, Cupples, Wang ‘801, and Wang ‘751 remain applicable to the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 27, 28, 35, 36, 39, 42, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20030212327), hereinafter referred to as Wang ‘327, in view of Campbell et al. (US 6208974).
	Regarding Claim 22, Wang ‘327 teaches an ultrasonic diagnostic imaging system, ([0044] “a conceptual diagram of a system 100 and associated methods for breast cancer screening using adjunctive ultrasound mammography”), comprising:
	a) an ultrasound probe ([0046] “an ultrasound probe”);
	b) one or more processors configured to generate an ultrasound image containing an anatomy based on echo signals acquired by the ultrasound probe ([0046] “Ultrasound scanning station 102 further comprises an ultrasound processor coupled to the ultrasound probe head that receives the acoustic echo signals and forms the two-dimensional slices therefrom.”);
	c) a display configured to display the ultrasound image in real time ([0046] “The ultrasound slices may be viewed in real-time on a monitor as they are generated”); and 
	d) a touchscreen display, separate from the display ([0052] “Adjunct displays 126 and 128 are preferably touch-screen displays” and Fig. 1, re-produced below).

    PNG
    media_image1.png
    477
    614
    media_image1.png
    Greyscale

Fig. 1 of Wang ‘327
	However, Wang ‘327 does not explicitly teach a storage medium comprising stored body marker templates each of the body marker templates comprising a graphical representation of the anatomy from a different viewing angle than other ones of the body marker templates; and a touchscreen display, separate from the display, coupled to the storage medium and configured to display the stored body marker templates, and wherein at least one of the one or more processors, in response to an input of a system operator received by the touchscreen display at a location on the touch screen display corresponding to a location on at least one of the body marker templates display, is configured to mark a location of a suspect anatomy on at least one of the body marker templates with a graphical marker, wherein the graphical marker is indicating the location of the suspect anatomy is stored with the body marker template.
	In an analogous diagnostics field of endeavor, Campbell teaches a system, (Column 3 Lines 31-32 “system for managing wellness plans for a medical care practice” and Column 21 Lines 28-29 “the software could be applied to wellness plans for humans as well”), comprising:
	a) a storage medium, (Column 4 Line 55 “system memory 122”), comprising stored body marker templates, (Column 16 Lines 1-2 “graphical representation of the pet 702, 704”), each of the body marker templates comprising a graphical representation of the anatomy from a different viewing angle than other ones of the body marker templates (as shown in Fig. 7, re-produced below, “top view” and “bottom view”); and
	b) a touchscreen display, (Column 16 Line 5 “touch screen”), separate from the display, (multiple displays shown in Fig. 2, re-produced below), coupled to the storage medium, (Fig. 1, re-produced below), and configured to display the stored body marker templates, (Column 16 Lines 1-2 “the screen displays a graphical representation of the pet 702, 704”), and wherein at least one of the one or more processors, (Column 4 Line 55 “processing unit 121”), in response to an input of a system operator received by the touchscreen display at a location on the touch screen display corresponding to a location on at least one of the body marker templates display, is configured to mark a location of a suspect anatomy on at least one of the body marker templates with a graphical marker, (Column 16 Lines 1-7 “the screen displays a graphical representation of the pet 702, 704 and enables the user to mark the location of lesions on the skin graphically. The graphical representation shows a part of the anatomy of the pet and is responsive to cursor input from a pointing devices such as a mouse, track ball, or touch screen. The user can mark the location of lesions on the patient using the cursor control device.”), wherein the graphical marker is indicating the location of the suspect anatomy is stored with the body marker template (Column 16 Lines 14-16 “Each time the user clicks on the graphical representation, the client software records medical observations as observation records in a database file.”).

    PNG
    media_image2.png
    651
    488
    media_image2.png
    Greyscale

Fig. 1 of Campbell

    PNG
    media_image3.png
    442
    687
    media_image3.png
    Greyscale

Fig. 2 of Campbell

    PNG
    media_image4.png
    402
    463
    media_image4.png
    Greyscale

Fig. 7 of Campbell
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Wang ‘327 and Campbell because the combination teaches displays used for graphical representations and for ultrasound images, in order to meet the limitation of displaying the ultrasound image in real time while also displaying the stored body marker templates. This allows a user to simultaneously view the ultrasound images, which may contain suspect anatomy, and view the body marker templates to mark the suspect anatomy shown in the ultrasound images, without having to navigate back and forth between different viewing windows on a singular display. One of ordinary skill in the art may be motivated to combine the teachings of Wang ‘327 and Campbell to teach two displays, one to display the ultrasound image as taught by Wang ‘327 and another touchscreen display to display the graphical representation in order to directly annotate where the lesion is found, coinciding with the ultrasound image, which can be difficult to explicitly tell where the image was taken. Furthermore, the saved body marker templates marked with suspect anatomy provide a point of reference for other, future users or future procedures.
Regarding Claim 27, the modified system of Wang ‘327 teaches all the limitations of Claim 22, as discussed above. Furthermore, Wang ‘237 teaches wherein the touchscreen display, ([0052] “Adjunct displays 126 and 128 are preferably touch-screen displays”), is configured to display the graphical marker that is configured to be dragged about the touch screen display responsive to the input of the system operator ([0066] “the user affirmatively moves the selection marker 503,” where the selection marker 503 is displayed on the adjunct display touchscreen 400, as shown in Fig. 5, re-produced below).

    PNG
    media_image5.png
    359
    449
    media_image5.png
    Greyscale

Fig. 5 of Wang ‘327
	Regarding Claim 28, the modified system of Wang ‘327 teaches all limitations of Claim 22, as discussed above. Furthermore, Campbell teaches wherein the touchscreen display, (Column 16 Line 5 “touch screen”), is configured to mark the location of the suspect anatomy in two stored body marker templates in response to the input of the system operator (Column 16 Lines 1-7 “the screen displays a graphical representation of the pet 702, 704 and enables the user to mark the location of lesions on the skin graphically. The graphical representation shows a part of the anatomy of the pet and is responsive to cursor input from a pointing devices such as a mouse, track ball, or touch screen. The user can mark the location of lesions on the patient using the cursor control device,” where two stored body marker templates are shown in Fig. 7, re-produced above).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Campbell because the ability to mark two stored body marker templates allows a user to mark templates comprising of two different views of the anatomy, which may be beneficial in re-locating the position of the suspect anatomy in future procedures, as it specifies a specific angle or orientation of the anatomy.
Regarding Claim 35, Wang ‘327 teaches a method, ([0044] “a conceptual diagram of a system 100 and associated methods for breast cancer screening using adjunctive ultrasound mammography”), comprising:
a) acquiring an image, ([0046] “Ultrasound scanning station 102 further comprises an ultrasound processor (not shown) coupled to the ultrasound probe head that receives the acoustic echo signals and forms the two-dimensional ultrasound slices therefrom.”), with an ultrasound probe, ([0046] “an ultrasound probe”), of an ultrasound imaging system, ([0045] “system 100”);
	b) generating, with a processor of the ultrasound imaging system, an ultrasound image containing an anatomy based on echo signals acquired by the ultrasound probe ([0046] “Ultrasound scanning station 102 further comprises an ultrasound processor coupled to the ultrasound probe head that receives the acoustic echo signals and forms the two-dimensional slices therefrom.”);
	c) a displaying in real time the ultrasound image comprising a breast tissue abnormality, (Abstract “mass lesions”), on a display of the ultrasound imaging system ([0046] “The ultrasound slices may be viewed in real-time on a monitor as they are generated”); and 
	d) wherein a touchscreen display is separate from the display ([0052] “Adjunct displays 126 and 128 are preferably touch-screen displays” and Fig. 1, re-produced above).
	However, Wang ‘327 does not explicitly teach displaying body marker templates each representing at least a portion of a breast from a different viewing angle from the other ones of the body marker templates on a touchscreen display of the system; in response to an input of a system operator received by the touchscreen at a location on the touch screen display corresponding to a location on at least one of the body marker templates display, marking, with the processor, a location of the abnormality on at least one of the body marker templates with a graphical marker; and storing the graphical marker indicating the location of the suspect anatomy with the body marker template.
	In an analogous diagnostics field of endeavor, Campbell teaches a method, (Column 1 Line 38 “a method”), comprising:
	a) displaying body marker templates, (Column 16 Lines 1-2 “the screen displays a graphical representation of the pet 702, 704”), each representing at least a portion of a breast, (Column 21 Lines 28-29 “the software could be applied to wellness plans for humans as well”), from a different viewing angle from the other ones of the body marker templates on a touchscreen display of the system (as shown in Fig. 7, re-produced above, “top view” and “bottom view”), wherein the touchscreen display is separate from the display (multiple displays shown in Fig. 2, re-produced above); 
b) in response to an input of a system operator received by the touchscreen at a location on the touch screen display corresponding to a location on at least one of the body marker templates display, marking, with the processor, a location of the abnormality on at least one of the body marker templates with a graphical marker (Column 16 Lines 1-7 “the screen displays a graphical representation of the pet 702, 704 and enables the user to mark the location of lesions on the skin graphically. The graphical representation shows a part of the anatomy of the pet and is responsive to cursor input from a pointing devices such as a mouse, track ball, or touch screen. The user can mark the location of lesions on the patient using the cursor control device.”); and 
c) storing the graphical marker indicating the location of the suspect anatomy with the body marker template (Column 16 Lines 14-16 “Each time the user clicks on the graphical representation, the client software records medical observations as observation records in a database file.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Wang ‘327 and Campbell because the combination teaches displays used for graphical representations and for ultrasound images, in order to meet the limitation of displaying the ultrasound image in real time while also displaying the stored body marker templates. This allows a user to simultaneously view the ultrasound images, which may contain suspect anatomy, and view the body marker templates to mark the suspect anatomy shown in the ultrasound images, without having to navigate back and forth between different viewing windows on a singular display. One of ordinary skill in the art may be motivated to combine the teachings of Wang ‘327 and Campbell to teach two displays, one to display the ultrasound image as taught by Wang ‘327 and another touchscreen display to display the graphical representation in order to directly annotate where the lesion is found, coinciding with the ultrasound image, which can be difficult to explicitly tell where the image was taken. Furthermore, the saved body marker templates marked with suspect anatomy provide a point of reference for other, future users or future procedures. Moreover, modifying Wang ‘327, which specifically focuses on breast tissue, with Campbell addresses the limitations of the claim regarding at least a portion of a breast. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Wang ‘327 as such a this offers improved care in breast cancer diagnosis and care.
Regarding Claim 36, the modified method of Wang ‘327 teaches all limitations of Claim 35, as discussed above. Furthermore, Campbell teaches adjusting, (removing a marked lesion, see Column 19 Lines 12-18 and re-adding a marked lesion, see Column 16 Lines 1-7) a position, (Column 16 Lines 18-19 “the coordinates of the pixel where the user marked the lesion.”), of the location of suspect anatomy in relation to the body marker templates previously marked in response to the input (Column 16 Lines 1-7 “the screen displays a graphical representation of the pet 702, 704 and enables the user to mark the location of lesions on the skin graphically. The graphical representation shows a part of the anatomy of the pet and is responsive to cursor input from a pointing devices such as a mouse, track ball, or touch screen. The user can mark the location of lesions on the patient using the cursor control device,” where two stored body marker templates, which can be marked with their own respective locations of suspect anatomy, are shown in Fig. 7, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Campbell because this allows a user to adjust the location of the marked lesion, in case the wrong region is  tapped by mistake. The combination provides a correction for human error.
Regarding Claim 39, the modified method of Wang ‘327 teaches all the limitations of Claim 35, as discussed above. Furthermore, Wang ‘237 teaches wherein the input of the system operator comprises dragging a finger of the system operator to the location of the breast abnormality ([0066] “the user affirmatively moves the selection marker 503,” where the selection marker 503 is displayed on the adjunct display touchscreen 400, as shown in Fig. 5, re-produced above).
Regarding Claim 42, the modified system of Wang ‘327 teaches all limitations of Claim [22], as discussed above. Furthermore, Campbell teaches wherein at least one of the one or more processors, (Column 4 Lines 39-44 “The medical system software of the invention may be ported to other computer system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like.”), is configured to generate a diagnostic report including the body marker template and the graphical marker indicating the location of the suspect anatomy, (Column 16 Lines 40-55 “When the physical exam is complete, the doctor can proceed to a diagnosis screen. […] The diagnosis screen also includes a number of navigational controls used to navigate to other parts of the system or to launch other features. These controls include: 1) a "search for diagnosis" button 912 that launches the interface to a database search tool for keyword searching the system's list of diagnosis” and Fig. 9 “search for a diagnosis 912”, re-produced below).

    PNG
    media_image6.png
    316
    417
    media_image6.png
    Greyscale

Fig. 9 of Campbell
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Campbell because the combination consolidates the information in one place for the system operator in order to procedure with the diagnosis and/or treatment planning. 
Regarding Claim 43, the modified method of Wang ‘327 teaches all limitations of Claim 35, as discussed above. Furthermore, Campbell teaches wherein generating a diagnostic report including the body marker template and the graphical marker indicating the location of the suspect anatomy, (Column 16 Lines 40-55 “When the physical exam is complete, the doctor can proceed to a diagnosis screen. […] The diagnosis screen also includes a number of navigational controls used to navigate to other parts of the system or to launch other features. These controls include: 1) a "search for diagnosis" button 912 that launches the interface to a database search tool for keyword searching the system's list of diagnosis” and Fig. 9 “search for a diagnosis 912”, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Campbell because the combination consolidates the information in one place for the system operator in order to procedure with the diagnosis and/or treatment planning.

Claims 23-26, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20030212327), hereinafter referred to as Wang ‘327 and Campbell et al. (US 6208974) as applied to Claims 22 and 35 above, and further in view of Teboul (US 5709206).
Regarding Claim 23, the modified system of Wang ‘327 teaches all limitations of Claim 22, as discussed above. However, the modified system of Wang ‘327 does not explicitly teach wherein the graphical representation of the anatomy comprises a side view breast template.
	In an analogous breast imaging field of endeavor, Teboul teaches an ultrasonic diagnostic imaging system, (Abstract “an apparatus for processing a plurality of ultrasound images”), wherein the graphical representation of the anatomy, (Column 1 Line 3 “cross-section template of the breast”), comprises a side view breast template (Column 30 Lines 66-67 “a display area 120 and a cross-sectional breast template, and as shown in Fig. 12, re-produced and annotated by examiner below).

    PNG
    media_image7.png
    725
    616
    media_image7.png
    Greyscale

Fig. 12 of Teboul
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Teboul because the side view template allows the user to mark the suspect anatomy on the template as needed, depending on the angle at which the anatomy is imaged, so that the angle of the ultrasound image and the template correspond. Furthermore, marking suspect anatomy on a template rather than an ultrasound image may provide a clearer indication or easier to understand notation of the location of the suspect anatomy.
Regarding Claim 24, the modified system of Wang ‘327 teaches all limitations of Claim 23, as discussed above. Furthermore, Teboul teaches wherein the side view breast template comprises a plurality of depth segments (Column 31 Lines 9-18 “ductal systems […] duct 127” and Column 36 Lines 55-57 “The relative position of the duct on the clockface and the sense of depth portrayed by the three-dimensional image system described herein cannot be underestimated.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Teboul because providing the exact depth of a specific element is beneficial in identifying suspect anatomy or for determining the relative position of the duct, as taught by Teboul in the cited passage of Column 36.
Regarding Claim 25, the modified system of Wang ‘327 teaches all limitations of Claim 22, as discussed above. Furthermore, Teboul teaches wherein the graphical representation of the anatomy comprises a front view breast template (Column 29 Line 16-17 “a template that is displayed on the monitor for the ultrasound machine” and Fig. 10, re-produced below).

    PNG
    media_image8.png
    553
    502
    media_image8.png
    Greyscale

Fig. 10 of Teboul
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Teboul because the side view template allows the user to mark the suspect anatomy on the template as needed, depending on the angle at which the anatomy is imaged, so that the angle of the ultrasound image and the template correspond. Furthermore, marking suspect anatomy on a template rather than an ultrasound image may provide a clearer indication or easier to understand notation of the location of the suspect anatomy.
Regarding Claim 26, the modified system of Wang ‘327 teaches all limitations of Claim 25, as discussed above. Furthermore, Teboul teaches wherein the front view breast template comprises a plurality of radial segments (Column 26 Lines 39-40 “the radially outward scanning pattern as recommended by the ductal echographic procedure” and Figs. 6a and 6b, re-produced below. Although not specifically disclosed to display the radially segmented breast on a display, one would be motivated to use such a divided model as a template to display on a display because as certain radial segments have “been statistically shown to carry high occurrences of breast cancer” as taught by Teboul in Column 38 Lines 48-50).

    PNG
    media_image9.png
    325
    582
    media_image9.png
    Greyscale

Figs. 6a and 6b of Teboul
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Teboul because providing the exact radial location of a specific element is beneficial in identifying suspect anatomy.
Regarding Claim 37, the modified method of Wang ‘327 teaches all limitations of Claim 35, as discussed above. However, the modified method of Wang ‘327 does not explicitly teach wherein one of the body marker templates comprises a plurality of radial segments representing different portions of the breast.
In an analogous breast imaging field of endeavor, Teboul teaches a method, (Abstract “a method”), wherein one of the body marker templates comprises a plurality of radial segments representing different portions of the breast (Column 26 Lines 39-40 “the radially outward scanning pattern as recommended by the ductal echographic procedure” and Figs. 6a and 6b, re-produced above. Although not specifically disclosed to display the radially segmented breast on a display, one would be motivated to use such a divided model as a template to display on a display because as certain radial segments have “been statistically shown to carry high occurrences of breast cancer” as taught by Teboul in Column 38 Lines 48-50).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Teboul because providing the exact radial location of a specific element is beneficial in identifying suspect anatomy.
Regarding Claim 38, the modified method of Wang ‘327 teaches all limitations of Claim 35, as discussed above. Furthermore, Teboul teaches wherein one of the body marker templates comprises a plurality of depth segments representing different portions of the breast (Column 31 Lines 9-18 “ductal systems […] duct 127,” Column 36 Lines 55-57 “The relative position of the duct on the clockface and the sense of depth portrayed by the three-dimensional image system described herein cannot be underestimated,” and shown in Fig. 12, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Teboul because providing the exact depth of a specific element is beneficial in identifying suspect anatomy or for determining the relative position of the duct, as taught by Teboul in the cited passage of Column 36.

Claims 29, 30, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20030212327), hereinafter referred to as Wang ‘327 and Campbell et al. (US 6208974) as applied to Claims 22 and 35 above, and further in view of Cupples et al. (US 20020167549).
Regarding Claim 29, the modified system of Wang ‘327 teaches all limitations of Claim 22, as discussed above. However, the modified system of Wang ‘327 does not explicitly teach wherein the input comprises user manipulation of a control knob.
In an analogous ultrasound imaging field of endeavor, Cupples teaches an ultrasonic diagnostic imaging system, (Abstract “system […] for providing textual ultrasound probe position information corresponding to an ultrasound image of a target”), wherein the input comprises user manipulation of a control knob (Claim 8 “input signals are received from the user through one or more graphical input devices selected from the group consisting of: […] circular knobs, linear knobs”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Cupples because a knob may provide more accurate manipulation of the element than a user’s fingertip by affording increased precision, for example. Furthermore, while the knob of Cupples adjusts a probe icon, it would be obvious to one of ordinary skill in the art that one icon (probe) can be swapped out for another (abnormality) and be adjusted in the same manner.
Regarding Claim 30, the modified system of Wang ‘327 teaches all limitations of Claim 29, as discussed above. Furthermore, Campbell teaches the location of suspect anatomy in two stored body marker templates (Column 16 Lines 1-7 “the screen displays a graphical representation of the pet 702, 704 and enables the user to mark the location of lesions on the skin graphically. The graphical representation shows a part of the anatomy of the pet and is responsive to cursor input from a pointing devices such as a mouse, track ball, or touch screen. The user can mark the location of lesions on the patient using the cursor control device,” where two stored body marker templates, which can be marked with their own respective locations of suspect anatomy, are shown in Fig. 7, re-produced above).
However, the modified system of Wang ‘327 does not explicitly teach wherein a single user manipulation of the control knob adjusts.
In an analogous ultrasound imaging field of endeavor, Cupples teaches wherein a single user manipulation of the control knob adjusts (Claim 8 “input signals are received from the user through one or more graphical input devices selected from the group consisting of: […] circular knobs, linear knobs”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Cupples because a knob may provide more accurate repositioning of the marker than a user’s fingertip by affording more precision, for example.
Regarding Claim 40, the modified method of Wang ‘327 teaches all limitations of Claim 35, as discussed above. Wang ‘327 teaches a breast tissue abnormality (Abstract “mass lesions”). Furthermore, Campbell teaches the location of suspect anatomy [breast tissue abnormality] in two stored body marker templates (Column 16 Lines 1-7 “the screen displays a graphical representation of the pet 702, 704 and enables the user to mark the location of lesions […] graphically. The graphical representation shows a part of the anatomy of the pet and is responsive to cursor input from a pointing devices such as a mouse, track ball, or touch screen. The user can mark the location of lesions on the patient using the cursor control device,” where two stored body marker templates, which can be marked with their own respective locations of suspect anatomy, are shown in Fig. 7, re-produced above).
However, the modified method of Wang ‘327 does not explicitly teach manipulating a control knob configured to adjust.
In an analogous ultrasound imaging field of endeavor, Cupples teaches a method, wherein the input of the system operator further comprises manipulating a control knob configured to adjust (Claim 8 “input signals are received from the user through one or more graphical input devices selected from the group consisting of: […] circular knobs, linear knobs”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Cupples because a knob may provide more accurate repositioning of the marker than a user’s fingertip by affording more precision, for example. Furthermore, while the knob of Cupples adjusts a probe icon, it would be obvious to one of ordinary skill in the art that one icon (probe) can be swapped out for another (abnormality) and be adjusted in the same manner.

Claims 31, 32, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20030212327), hereinafter referred to as Wang ‘327 and Campbell et al. (US 6208974) as applied to Claims 22 and 35 above, and further in view of Wang (WO 0243801), referred hereinafter as Wang ‘801.
Regarding Claim 31, the modified system of Wang ‘327 teaches all limitations of Claim 22, as discussed above. However, the modified system of Wang ‘327 does not explicitly teach wherein the input comprises user manipulation of two or more control knobs.
In an analogous ultrasound imaging field of endeavor, Wang ‘801 teaches an ultrasonic diagnostic imaging system, (Abstract “A breast cancer screening system having an ultrasound probe that scans a breast”), wherein the input comprises user manipulation of two or more control knobs (Page 14 Line 24 “a plurality of optional control knobs/switches 412 for controlling the […] other functions that may be installed with the user display 400”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘801 because incorporating two or more control knobs ensures there can be at least one knob per function or element, thus alleviating any possible mix up in regards to what each control knob operates.
Regarding Claim 32, the modified system of Wang ‘327 teaches all limitations of Claim 31, as discussed above. Furthermore, Campbell teaches the location of suspect anatomy in each of the stored body marker templates (Column 16 Lines 1-7 “the screen displays a graphical representation of the pet 702, 704 and enables the user to mark the location of lesions on the skin graphically. The graphical representation shows a part of the anatomy of the pet and is responsive to cursor input from a pointing devices such as a mouse, track ball, or touch screen. The user can mark the location of lesions on the patient using the cursor control device,” where two stored body marker templates are shown in Fig. 7, re-produced above). Additionally, Wang ‘801 teaches two or more control knobs (Page 14 Line 24 “a plurality of optional control knobs/switches 412 for controlling the […] other functions that may be installed with the user display 400”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘801 because when the knobs control separate elements, it creates ease of use for the user and low chance of error of moving the suspicious lesion mark to the wrong position.
Regarding Claim 41, the modified method of Wang ‘327 teaches all limitations of Claim 35, as discussed above. Wang ‘327 teaches a breast tissue abnormality (Abstract “mass lesions”). Furthermore, Campbell teaches the location of suspect anatomy [breast tissue abnormality] in each of the stored body marker templates (Column 16 Lines 1-7 “the screen displays a graphical representation of the pet 702, 704 and enables the user to mark the location of lesions […] graphically. The graphical representation shows a part of the anatomy of the pet and is responsive to cursor input from a pointing devices such as a mouse, track ball, or touch screen. The user can mark the location of lesions on the patient using the cursor control device,” where two stored body marker templates are shown in Fig. 7, re-produced above).
However, the modified method of Wang ‘327 does not explicitly teach two or more control knobs.
In an analogous ultrasound imaging field of endeavor, Wang ‘801 teaches a method, (Claim 1 “a method”), wherein the input of the system operator further comprises manipulating two or more control knobs (Page 14 Line 24 “a plurality of optional control knobs/switches 412 for controlling the […] other functions that may be installed with the user display 400”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘801 because when the knobs control separate elements, it creates ease of use for the user and low chance of error of moving the suspicious lesion mark to the wrong position.

Claims 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 20030212327), hereinafter referred to as Wang ‘327 and Campbell et al. (US 6208974) as applied to Claim 22 above, and further in view of Wang et al. (WO 0241751), hereinafter referred to as Wang ‘751.
Regarding Claim 34, the modified system of Wang ‘327 teaches all limitations of Claim 34, as discussed above. Furthermore, Wang ‘327 teaches a touchscreen display, separate from the display ([0052] “Adjunct displays 126 and 128 are preferably touch-screen displays” and Fig. 1, re-produced below).
However, the modified system of Wang ‘327 does not explicitly teach to indicate a position of the probe in relation to the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Wang ‘751 teaches an ultrasonic diagnostic imaging apparatus, (Abstract “a system for screening and/or diagnosing a tumor in a subject breast using ultrasonically obtained image information”), to indicate a position of the probe in relation to the ultrasound image (Claim 12 “display device further displaying a second animation near said first animation comprising a visual probe position indicator”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘751 because this assists the user in determining the best position to view the suspect anatomy, which improves efficiency of the procedure and diagnosis.

Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 9,924,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the presented application are generally broader and therefore anticipated by the conflicting claims. Although the presented application recites multiple templates, this aspect is not sufficient to patentably distinguish from the single template of the conflicting claims. For example, the instant claims are broader in that they do not recite a processor but the functions of the processor are identically recited and instead attributed to each of the display and the storage medium. The “manual touch” of the operator of the instant claims corresponds to the “input” of the operator of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793